Citation Nr: 1215507	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an umbilical hernia to include as secondary to service-connected low back strain with arthritic changes.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on July 2, 2010, in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, an umbilical hernia is shown to be etiologically related to active service.   


CONCLUSION OF LAW

An umbilical hernia was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for an umbilical hernia is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for an umbilical hernia.  

The medical evidence shows that the Veteran has a current diagnosis of s/p umbilical hernia.  See April 2006 VA examination report.  

The service treatment records are completely negative for any diagnosis or treatment for an umbilical hernia.  The September 1975 enlistment report of medical examination shows that the Veteran's abdomen and viscera (include hernia) were clinically evaluated as normal and the Veteran weighed 135 pounds.  The July 1980 report of medical examination shows that the Veteran's abdomen and viscera (include hernia) were clinically evaluated as normal.  The Veteran was noted to weigh 188 pounds and was moderately obese.  The May 1981 consultation sheet shows that the Veteran was placed in a weight control program and instructed in a 1500 calorie diet for weight reduction.  The December 1981 service treatment record shows that the Veteran complained of pain in his lower back and was noted to weigh 187 pounds.  The December 1981 report of medical history shows that the Veteran denied experiencing a rupture or hernia.  The December 1981 separation report of medical examination reveals that the Veteran's abdomen and viscera (include hernia) were clinically evaluated as normal.  The Veteran weighed 187 pounds at separation from active service.  

The Veteran stated that he first noticed his hernia in 1989, approximately 7 years after separation from active service.  He has contended that he believes his hernia is related to weight gain.  The Board notes that the Veteran did gain weight during his period of active service - approximately 50 pounds.  The evidence also shows that the Veteran steadily gained weight following his separation from active service.  Indeed, the May 1996 record from the Denmar Correctional Center shows that the Veteran weighed 222 pounds and noted that the Veteran had an umbilical hernia.

The Veteran was afforded a VA examination in April 2006.  The examiner noted that umbilical hernias are a result of the abdominal wall to close itself during the early neonatal period and may become evident at any time during a person's life.  The examiner noted that there was no medical literature to support a claim that being overweight can cause hernias.  In response, the Veteran submitted evidence from the Internet identifying weight gain as a risk factor for developing hernias.  Therefore, the Board remanded to obtain a clarifying opinion from the April 2006 VA examiner.  In the December 2010 opinion, the examiner explained that umbilical hernias in adults are acquired, rather than congenital and that umbilical hernias are associated with increased intra-abdominal pressure due to obesity, abdominal distension, activities, and pregnancy.  The examiner noted that the Veteran worked by loading trucks from 1998 to 2005 and that repetitive lifting would certainly place the Veteran at risk for developing an umbilical hernia.  However, the Board remanded the Veteran's claim again as the examiner did not provide an opinion as to whether the Veteran's umbilical hernia was causally or etiologically related to active service.  The examiner provided another medical opinion in February 2012.  The examiner opined that the umbilical hernia was not caused by or a result of military service.  The examiner did note that obesity and activities that increase abdominal pressure are considered risk factors for adult onset umbilical hernia.  It was also noted that the Veteran gained weight while in the military.  However, the examiner opined that there was no indication that the Veteran developed an umbilical hernia in the military and that he was first seen for an umbilical hernia in 2005, following a career from 1998 to 2005 that required heavy lifting.  However, the examiner failed to address that the medical record dated in 1996, prior to his career of heavy lifting, shows that the Veteran had an abdominal hernia.  Therefore, the examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In reviewing the medical evidence of record, it is clear that weight gain/obesity is a risk factor for developing an umbilical hernia.  Although the VA examiner provided a negative nexus opinion (which is inadequate), the examiner acknowledged that the Veteran had a significant weight gain in the military and that obesity can increase abdominal pressure, which is a risk factor for adult onset umbilical hernia.  In addition, the March 2008 VA examining physician stated that the Veteran was s/p umbilical hernia repair in 2005 and that the Veteran was at high risk to get recurrence of the hernia due to increasing weight gain.  In light of the inadequate VA examiner's opinion, the Board could remand for another opinion; however, given that obesity is a recognized risk factor for developing an umbilical hernia and the Veteran's 50 pound weight gain during service, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's umbilical hernia is etiologically related to an event during active service.  Therefore, the Board concludes that remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Instead, resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for an umbilical hernia.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an umbilical hernia is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


